Appellant was convicted in the District Court of San Jacinto County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is without bills of exception, and it is only argued before us that the facts failed to show guilt. Officers went to appellant's house with a search warrant and found in his kitchen behind the stove a barrel of soured mash and hidden under the floor a used still and in various places a large number of bottles each containing the odor of whisky and some of them a small quantity of it. According to the testimony of one of the officers appellant admitted to him that he had been making whisky with the mash and apparatus found. This seems to fully meet the demands of the law, and believing that it supports the verdict of the jury, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 11, 1924.